DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-11, 12-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al (US 2014/0151639) in view of Balakrishnan et al (US 9,472,555).
Regarding claim 1, Chang (Fig. 18B) discloses a nanosheet semiconductor structure comprising: a first device 52A, comprising: a first plurality of vertically arranged channel layers 120N, each channel layer of the first plurality comprising a first channel material (i.e., silicon, [0118]); a first gate structure having first gate portions 52A, wherein the first gate portions 52A are interleaved between successive channel layers 120N of the first plurality of vertically arranged channel layers; first layer caps 50A disposed at ends of the first gate portions 52A; and n-type source and drain regions (120, 130) (i.e., n-type transistor, [0118]) respectively disposed at opposite sides of the first gate structure; and a second device 52B within the nanosheet semiconductor structure, the second device comprising: a second plurality of vertically arranged channel layers 230N, each channel layer of the second plurality comprising a second channel material (i.e., SiGe, [0118]); a second gate structure having second gate portions 52B, wherein the second gate portions 52B are interleaved between successive channel layers 230N of the second plurality of vertically arranged channel layers; second layer caps 50B disposed at ends of the second gate portions 52B; and p-type source and drain regions (220, 230) (i.e., p-type transistor, [0118]) respectively disposed at opposite sides of the second gate structure; wherein the channel layers 120N of the first plurality of vertically arranged channel layers are aligned horizontally with the second gate portions 52B of the second gate structure; wherein the n-type source and drain regions (120, 130) extend horizontally past vertical outermost surfaces of the first layer caps 50A to contact each of the first plurality of vertically arranged channel layers 120N, and wherein the p-type source and drain regions (220, 230) extend horizontally past vertical outermost surfaces of the second layer caps 50B to contact each of the second plurality of vertically arranged channel layers 230N.
Chang does not disclose each first gate portion 52A comprising an n-type work function metal layer and each second gate portion 52B comprising a p-type work function metal layer.
However, Balakrishnan (Fig. 10) teaches a nanosheet semiconductor structure comprising: each first gate portion 38L comprising an n-type work function metal layer and each second gate portion 38R comprising a p-type work function metal layer (column 15, lines 1-8).  Accordingly, it would have been obvious to modify the device of Chang by forming each first gate portion comprising an n-type work function metal layer and each second gate portion comprising a p-type work function metal layer because the forming of such work function metal gate layers is well known for improving the threshold voltages of the transistors. 
Regarding claim 12, Chang (Fig. 18B) discloses a nanosheet semiconductor structure comprising: a first device 52A, comprising: a first plurality of vertically arranged channel layers 120N, each channel layer of the first plurality comprising a first channel material (i.e., Si, [0118]); a first gate structure having first gate portions 52A, wherein the first gate portions 52A are interleaved between successive channel layers 120N of the first plurality of vertically arranged channel layers; first layer caps 50A disposed at ends of first gate portions 52A; first gate spacer portions (56A, 40) disposed at opposite sides of an upper portion of the first gate structure, above the first layer caps; and n-type source and drain regions (120, 130) (i.e., n-type transistor, [0118]) respectively disposed at opposite sides of the first gate structure; and a second device 52B within the nanosheet semiconductor structure, the second device 50B comprising: a second plurality of vertically arranged channel layers 230N, each channel layer 230N of the second plurality comprising a second channel material (i.e., SiGe, [0118]); a second gate structure having second gate portions 52B, wherein the second gate portions 52B are interleaved between successive channel layers 230N of the second plurality of vertically arranged channel layers; second layer caps 50B disposed on ends of the second gate portions; second gate spacer (56B, 40) portions disposed on opposite sides of an upper portion of the second gate structure, above the second layer caps; and p-type source and drain regions (220, 230) (i.e., p-type transistor, [0118]) respectively disposed on opposite sides of the second gate structure; wherein the first plurality of vertically arranged channel layers 120N are vertically displaced with respect to the second plurality of vertically arranged channel layers 230N; wherein the n-type source and drain regions (120, 130) extend horizontally underneath the first gate spacer portions to contact each of the first plurality of vertically arranged channel layers 120N; and wherein the p-type source and drain regions (220, 230) extend horizontally underneath the second gate spacer portions to contact each of the second plurality of vertically arranged channel layers 230N.
Chang does not disclose each first gate portion 52A comprising an n-type work function metal layer and each second gate portion 52B comprising a p-type work function metal layer.
However, Balakrishnan (Fig. 10) teaches a nanosheet semiconductor structure comprising: each first gate portion 38L comprising an n-type work function metal layer and each second gate portion 38R comprising a p-type work function metal layer (column 15, lines 1-8).  Accordingly, it would have been obvious to modify the device of Chang by forming each first gate portion comprising an n-type work function metal layer and each second gate portion comprising a p-type work function metal layer because the forming of such work function metal gate layers is well known for improving the threshold voltages of the transistors. 
Regarding claims 2-6 and 13-15, Chang (Fig. 18B) further discloses: the first device is on a first portion of a semiconductor wafer, and wherein the second device is on a second portion of the semiconductor wafer adjacent to the first portion; a planarized dielectric layer 60 disposed over the first device and the second device; the first channel material is silicon and the second channel material is silicon germanium ([0118]); first gate spacer portions (56A, 40) disposed at opposite sides of an upper portion of the first gate structure; and second gate spacer portions (56B, 40) disposed at opposite sides of an upper portion of the second gate structure; and one or more of the first layer caps 50A of the first device are underneath, and are in direct contact with, the first gate spacer portions, and wherein the source and drain regions (220, 230) of the second device extend horizontally underneath, and are in direct contact with, the second gate spacer portions.
Regarding claims 8 and 17, Chang (Fig. 18B) discloses the first gate structure comprises a first conductive gate contact 52A over the first plurality of channel layers 120N and the second gate structure comprises a second conductive gate contact 52B over the second plurality of channel layers 230N.
 Chang does not disclose the first conductive gate contact and the second conductive gate contact comprise tungsten.
However, Balakrishnan (Fig. 10) further teaches the nanosheet semiconductor structure comprising: a first conductive gate contact 38L over the first plurality of channel layers and a second conductive gate contact 38R over the second plurality of channel layers, the first conductive gate contact and the second conductive gate contact comprise tungsten (column 14, lines 57-67).  Accordingly, it would have been obvious to use tungsten as a material for the first and second gate contacts of Chang because as is well known, tungsten would have high conductivity characteristics that would avoid the signal delay.
Regarding claims 9-10 and 18-19, Balakrishnan (Fig. 10) further teaches: each of the first layer caps 36L have a thickness of about 6 nm (column 14, lines 50-56), the first layer caps 36L comprise a dielectric material (column 14, lines 23-33), and the second layer caps 36R comprise an oxide compound (column 4, lines 23-33).
Regarding claims 11 and 20, the process limitations “the first layer caps are selectively etchable with respect to the second layer caps” recited in a “product by process” claim would not carry patentable weight in a claim drawn to structure because distinct structure is not necessarily produced.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  However, Chang further discloses that the first layer cap and second layer cap can be selected with any dielectric material known in the art ([0100]).  Accordingly, it would have been obvious to use the same or different dielectric materials for the first layer cap and second layer cap because it is an obvious matter of design choice.  
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al and Balakrishnan et al as applied to claim 5 or 12 above, and further in view of Greene et al (US 9,576,954).
Regarding claims 7 and 16, neither Chang nor Balakrishnan disclose the first and second gate spacer portions comprise SiBCN.
However, Chang further discloses that the first and second gate spacer 50A/50B can be selected with any dielectric material known in the art ([0100]).  Greene (abstract figure) also teaches the first and second gate spacer 310 can be selected with any known dielectric material including SiBCN (column 5, lines 50-64).  Accordingly, it would have been obvious to use any known dielectric material including SiBCN as a material for the first and second gate spacer portions because SiBCN would function as an insulating layer that would provide the same purpose of protecting the gate structure. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/           Primary Examiner, Art Unit 2817